 1   ANDREW J. DOYLE
     HUBERT T. LEE
 2   United States Department of Justice
     Environmental and Natural Resources Division
 3   Environmental Defense Section
     P.O. Box 7611
 4   Washington, DC 20044
     Tel: (202) 514-4427 / Fax: (202) 514-8865
 5
     Attorneys for the United States
 6
     LAWRENCE S. BAZEL (CA No. 114641)
 7   BRISCOE IVESTER & BAZEL LLP
     155 Sansome Street, Seventh Floor
 8   San Francisco, CA 94104
 9   Tel: (415) 402-2700 / Fax: (415) 398-5630

10   Attorneys for Defendants John Donnelly Sweeney and
     Point Buckler Club, LLC
11
12                                  UNITED STATES DISTRICT COURT
13                                EASTERN DISTRICT OF CALIFORNIA
14
                                                         2:17-cv-00112-KJM-KJN
15
16
                                                         STIPULATION AND ORDER ON
      UNITED STATES OF AMERICA,
17                                                       HEARSAY OBJECTIONS
              Plaintiff,
18                                                       Trial Date: May 20, 2019
      v.
                                                         Time: 1:30 p.m.
19    JOHN DONNELLY SWEENEY and                          Place: Courtroom 3
      POINT BUCKLER CLUB, LLC                            Judge: The Honorable Kimberly J. Mueller
20
                 Defendants.
21
22
23
24
25
26
27
28




     Stipulation and Order on Hearsay Objections2:17-cv-00112-KJM-KJN
 1           The Amended Pretrial Order, ECF No. 122 (at 5:23-6:13), specifies a process in which
 2   Plaintiff United States of America and Defendants John Sweeney and Point Buckler Club, LLC are
 3   to confer and attempt to resolve hearsay objections. The parties have followed that process by
 4   identifying which of their exhibits may contain hearsay, and by exchanging lists of hearsay
 5   objections to some of those exhibits.
 6           The parties hereby stipulate and agree that, except as specified in paragraph 11 below, their
 7   hearsay objections are now resolved as follows:
 8           1.      Defendants do not and shall not object, on hearsay grounds, to the recently filed
 9   Direct Expert Testimony declarations of Stuart W. Siegel, Ph.D. (ECF No. 132); James Kulpa
10   (ECF No. 130); Peter Baye, Ph.D. (ECF No. 133); Daniel Martel (ECF No. 129); and Bruce
11   Herbold, Ph.D. (ECF No. 127), as well as any and all exhibits (or portions thereof) that are
12   reproduced in, or appear within, the four corners of any of these declarations (as opposed to
13   exhibits, or portions thereof, that are merely cited in, or merely referred to as being incorporated by
14   reference into, any such declaration; those exhibits are addressed in paragraph 2 below). These
15   five declarations and the exhibits just described (i.e., appearing within the declarations) can be
16   admitted into evidence for “the truth of the matter asserted.” Fed. R. Evid. 801(c).
17           2.      Defendants do not and shall not object, on hearsay grounds, to any and all exhibits
18   (or portions thereof) that are merely cited in, or merely referred to as being incorporated by
19   reference into, any of the five declarations, provided that the United States limits their admission to
20   demonstrate the basis of the opinions of the United States’ experts. With respect to Exhibits 344
21   and 345, the United States reserves the right to seek to admit those exhibits for the truth of the
22   matter asserted under Fed. R. Evid. 803(1), and Defendants reserve the right to object to such
23   admission for such additional purpose (i.e., more than just to demonstrate the basis of the opinions
24   of the United States’ experts).
25           3.      The United States withdraws the following exhibits (without conceding any
26   hearsay objection): Exs. 240, 245, and 323.
27           4.      The United States does not and shall not object, on hearsay grounds, to the
28   following Defendants’ exhibits: Exs. 2036, 2164, and 2169. These exhibits can be admitted into




     Stipulation and Order on Hearsay Objections2:17-cv-00112-KJM-KJN
 1   evidence for “the truth of the matter asserted.” Fed. R. Evid.801(c).
 2            5.     The United States does not and shall not object, on hearsay grounds, to the
 3   following Defendants’ exhibits, provided that Defendants limit their admission to demonstrate the
 4   basis of the opinions of Defendants’ experts: Exs. 2197 and 2198.
 5            6.     Defendants do not and shall [not]1 object, on hearsay grounds, to the following
 6   United States’ exhibits: Exs. 389, 403, and 448. These exhibits can be admitted into evidence for
 7   “the truth of the matter asserted.” Fed. R. Evid. 801(c).
 8            7.     Defendants do not and shall not object, on hearsay grounds, to the following United
 9   States’ exhibits, provided that the United States limits their admission to a non-hearsay purpose
10   (for what was said, but not for the truth): Exs. 17, 440, 441, 442, 443, and 444.
11            8.     The Court may (subject to any objection other than hearsay) take judicial notice of
12   Solano County Superior Court’s orders identified as exhibits by Defendants, Exs. 2177, 2183 to
13   2191 (for what was ruled upon or ordered, but not for the truth). The Court can also take judicial
14   notice that the judgments of the Solano County Superior Court are on appeal.
15            9.     The United States does not and shall not object, on hearsay grounds, to the
16   following Defendants’ exhibits (mostly letters and pleadings submitted by counsel for Defendants),
17   provided that Defendants limit their admission to a non-hearsay purpose (for what was said, but not
18   for the truth): Exs. 2045, 2046, 2064, 2065, 2067, 2068, 2069, 2072, 2081, 2086, 2088, 2089,
19   2090, 2101, 2102, 2106, 2112, 2129, 2141, 2142, 2149, 2150, 2154, and 2176.
20            10.    This stipulation does not apply to any photo in the United States’ or Defendants’
21   exhibits.
22            11.    This stipulation does not apply to Exs. 465, 467, 469, 470, 474, 475, and 476 to 479
23   because the parties were not able to resolve Defendants’ hearsay objections to those exhibits.
24            12.    With respect to the exhibits addressed in this stipulation, this stipulation resolves
25   only the hearsay objections made by the parties. The parties reserve all other objections except for
26   authenticity, which is addressed in paragraph 13 below.
27
28
     1
         The court clarified with the parties at hearing that “not” was inadvertently left out.




     Stipulation and Order on Hearsay Objections2:17-cv-00112-KJM-KJN
 1           13.     In accordance with the procedure identified in the Amended Pretrial Order, ECF
 2   No. 122 (at 5:12-22), the parties have resolved all of their authenticity objections, except for two:
 3   The United States maintains its right to object to the authenticity of Defendants’ exhibits 2238 and
 4   2242.
 5           14.     The parties reached agreement on the terms of this stipulation by 9:30 p.m. on
 6   Saturday, May 18, 2019. However, at that time, and through 12 p.m. (at least) on Sunday, May
 7   19, neither party was able to access the Court’s ECF system. Defendants’ objections to the
 8   Herbold and Martel declarations were due May 18, 2019, and this stipulation relates to the scope
 9   of their objections to those declarations. Thus, the parties stipulate and propose for the Court’s
10   approval that Defendants may file by 4 p.m. on Sunday, May 19, 2019, any objections to the
11   Herbold and Martel declarations. The United States is also filing this stipulation under the same
12   timeframe.
13
14           Dated: May 18, 2019                     Respectfully submitted,
15                                                   /s/ Andrew J. Doyle
                                                     United States Department of Justice
16                                                   Environmental and Natural Resources Division
                                                     Environmental Defense Section
17                                                   P.O. Box 7611
                                                     Washington, DC 20044
18                                                   Tel: (202) 514-4427
19                                                   Attorney for the United States
20
                                                     /s/ Lawrence S. Bazel (authorized May 18, 2019)
21                                                   LAWRENCE S. BAZEL
22                                                   Attorney for Defendants
23
24
                                                    ORDER
25
26           Upon due consideration, and for good cause shown, the Court approves the parties’

27   stipulation.

28   DATED: May 20, 2019.

                                                         UNITED STATES DISTRICT JUDGE




     Stipulation and Order on Hearsay Objections2:17-cv-00112-KJM-KJN
